FILED
                              NOT FOR PUBLICATION                           JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN CLEMENTE-ALONSO and                         No. 10-71079
CECILIA SAGUILLAN-MARROQUIN,
                                                 Agency Nos. A095-198-840
               Petitioners,                                  A095-198-841

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS and SILVERMAN, Circuit Judges.

       Juan Clemente-Alonso and Cecilia Saguillan-Marroquin, husband and wife

and natives and citizens of Mexico, petition for review of a Board of Immigration

Appeals order denying their motion to reopen removal proceedings.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the Board’s denial of petitioners’ motion to

reopen based on further evidence of hardship. See Fernandez v. Gonzales,

439 F.3d 592, 600 (9th Cir. 2006) (explaining that § 1252(a)(2)(B)(i) bars

jurisdiction when question presented in motion to reopen is essentially the same

hardship ground originally decided); 8 C.F.R. § 1003.2(c)(1) (explaining that

motion to reopen shall not be granted unless evidence is material and was not

available or discoverable at the hearing).

      PETITION FOR REVIEW DISMISSED.




                                             2                                  10-71079